13 N.Y.3d 923 (2010)
895 N.Y.S.2d 302
2010 NY Slip Op 212
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
LEONARD A. LEOPOLD, Appellant.
No. 58 SSM 61.
Court of Appeals of New York.
Decided January 14, 2010.
Legal Aid Bureau of Buffalo, Inc., Buffalo (Vincent F. Gugino and David C. Schopp of counsel), for appellant.
*924 Frank A. Sedita, III, District Attorney, Buffalo (Matthew B. Powers and Donna A. Milling of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the case remitted to Supreme Court for further proceedings in accordance with this memorandum.
Correction Law § 168-n (3) requires the court fixing a sex offender's risk level determination to "render an order setting forth . . . the findings of fact and conclusions of law on which the determinations are based." Here, neither the Supreme Court nor the Appellate Division order set forth the findings of fact and conclusions of law justifying the risk level determination. We therefore remit this case to Supreme Court to specify its findings of fact and conclusions of law (see People v Smith, 11 NY3d 797, 798 [2008]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.